Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 20, 2014

                                      No. 04-14-00542-CV

                        CITY OF LEON VALLEY and Irene Baldrige,
                                     Appellants

                                                 v.

WM. RANCHER ESTATES JOINT VENTURE, Rafael Alfaro, Jose Alfaro, Carman Alfaro,
 Daniel Bee, Robert Caldwell, Anne Caldwell, Defernce Service Business, Inc., Earl Doderer,
   Sylvia Doderer, James Dowdy, Betty Dowdy, Issac Elizondo, Suzanne Elizondo, Et al.,
                                       Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-03399
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
         As stated in our prior order, we find the “Judge’s Notes” relied upon by appellants for
purposes of appeal is not an order or judgment for purposes of appeal. However, we understand
appellant’s caution and pursuant to appellant’s representation that a hearing on its motion to
enter order is scheduled for August 19, 2014, and an actual order should be forthcoming as a
result of the hearing, this court will not dismiss the appeal for want of jurisdiction at this time.
We ORDER appellant to file in this court a copy of any order signed by the trial court at the
hearing. If the trial court signs an appealable order, we shall consider the notice of appeal
previously filed by appellant timely, but prematurely filed. Any order arising as a result of the
August 19, 2014 hearing shall be filed in this court on or before August 22, 2014. If appellant
fails to establish the existence of an actual, appealable order or judgment in due course, we will
dismiss this case for want of jurisdiction without prejudice to appellant refiling the appeal when
an actual appealable order or judgment is signed by the trial court.

        In addition, the clerk’s record has not been filed. On August 13, 2014, the clerk filed a
notification of late record stating the clerk’s record was not filed because appellant has not paid
or made arrangements to pay the clerk’s fee to prepare the record and appellant is not entitled to
the record without paying the fee.

       We ORDER appellant to provide written proof to this court on or before September 2,
2014 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk have
been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without
prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If appellant fails to file such
proof within the time provided, this appeal will be dismissed for want of prosecution. See TEX.
R. APP. P. 37.3(b). Appellant is advised to ensure the clerk includes in the record a copy of the
order or judgment produced as a result of the August 19, 2014 hearing.




                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court